Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  September 12, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-10, and 14-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the prior art of record fails to teach or suggest a controller that is configured to independently control a dispensing position, dispensing time, and a dispensing flow rate of the first nozzle and a second nozzle, based on a temperature measurement result of different regions substrate from the temperature sensor.
The prior art of Tokunaga Yoichi et al (TW 201834047A using the English Translation provided herewith and the drawings of WO 2018/110301, see the Bib data of TW patent states that the WO patent is another published version of the TW patent). See Fig. 1 which illustrates temperature sensor 23 which is above pedestal (rotating/holding unit 21), control device 4, first nozzle 51,  and second nozzle 52.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokunaga Yoichi et al (TW 201834047A using the English Translation provided herewith and the drawings of WO 2018/110301, see the Bib data of TW patent states that the WO patent is another published version of the TW patent).

See Marked up version of Fig. 1 of Tokunaga Yoichi et al

    PNG
    media_image1.png
    616
    667
    media_image1.png
    Greyscale

Regarding claim 1:	 Tokunaga Yoichi et al teaches an apparatus for treating a substrate, the apparatus comprising: a pedestal (rotating/holding unit 21) configured to support the substrate and configured to rotate; a pedestal heater (temperature adjusting part 24 includes a heating part 46 that comprises heater 61 see [0035] and Fig. 1)within the pedestal and configured to heat the substrate; a first nozzle 51 configured to dispense a first treatment liquid onto the substrate in a substrate treating process, a second nozzle 52 configured to dispense a second treatment liquid onto the substrate in the substrate treating process, a controller (control device 4); and a temperature sensor 23 (see [0033] which states that sensor detects a temperature distribution interpreted as regions) above the pedestal and configured to measure temperatures of different respective regions  (see the abstract, [0068] and, [0069]  with the discussion of B1, B2) of the substrate, wherein the controller  (see [0027] – [0032] and [0039]-[0042] of Tokunaga Yoichi et al which recites the steps the controller is configured to perform) is configured to independently control a dispensing position, dispensing time, and a dispensing flow rate of the first nozzle and the second nozzle, based on a temperature measurement result of different regions substrate from the temperature sensor.  

The nozzles of Tokunaga Yoichi et al  are structurally capable of providing a plethora of processing liquids to include that the first treatment liquid being one of a phosphoric acid solution or a mixture of a phosphoric acid solution and a silicon-based chemical and
the second treatment liquid being one of a phosphoric acid solution or a mixture of a phosphoric acid solution and a silicon- based chemical. Note that the claims of the present invention are to an apparatus and an apparatus is structurally what it is and not what it does or is intended to do.


Regarding claim 3:	The apparatus of claim 1, wherein a dispensing position (controlled by the position adjusting part 25) of the second treatment liquid corresponds to a region, the temperature of the region being measured to be higher in a process of treating a first substrate than 2Atty. Dkt. No. 17947-001096-US U.S. Application No. 17/004,079 another region in the process of treating the first substrate.  See [0039] – [0042] of Tokunaga Yoichi et al.

Regarding claim 4:	The apparatus of claim 3, wherein dispensing time of the second treatment liquid ranges from any time point corresponding to the temperature starting to rise in a process of treating a first substrate to any time point before the temperature falls.  See [0071] of Tokunaga Yoichi et al.

Regarding claim 5:	The apparatus of claim 1, wherein the controller is configured to control such that a state in which the second treatment liquid is dispensed for a set period of time and a state in which the second treatment liquid is not dispensed for the set period of time are repeated.  See [0071] of Tokunaga Yoichi et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 8-10, 14-16, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga Yoichi et al (TW 201834047A using the English Translation provided herewith and the drawings of WO 2018/110301, see the Bib data of TW patent states that the WO patent is another published version of the TW patent) in view of Hinode et al (US 2014/0090669).
The teachings of Tokunaga Yoichi et al.

The prior art of Tokunaga Yoichi et al fails to teach a spray form.

Hinode et al teaches the substrate treating apparatus which comprises a support unit (spin chuck 3), heater 4, nozzles 5-7 and 30 of Hinode et al see the Figures such as Figs.1 and 7 lists a silicon suspension liquid, phosphoric acid and aqueous solution. See the liquid appears to be dispersed as a spray in the Figs. 1 and 7. Hinode et al teaches a controller 40 which controls the heater 4, valves 17,20, 23, 32, and 45. According to [0072] of Hinode et al the controller 40 includes a microcomputer.

	Regarding claims 6, 9, 10: Note that the nozzles 5-7 and  30 Hinode et al that are structurally capable of providing a plethora of processing liquids to include the claimed phosphoric acid and/or phosphoric acid mixture and silicon base material see the Figures such as Figs.1 and 7 lists a silicon suspension liquid, phosphoric acid and aqueous solution. See the liquid appears to be dispersed as a spray in the Figs. 1 and 7.

Regarding claims 8 and 20: The prior art of Tokunaga Yoichi et al as modified by the Hinode et al fails to teach the flow rate treatment liquids are as claimed. Valves are provided to control the flow rates of the treatment liquids in Hinode et al. Recall furthermore that the controller 40 of Hinode et al is also provided to control the flow rate of the treatment liquids such that it would have been obvious to design the process recipe to ensure the flow rates of the treatments liquids are provided at the claimed ranges. The motivation to modify the prior art of Tokunaga Yoichi et al as modified by the teachings of Hinode et al with the claimed flow rate of treatment fluids is that the flow rate is a matter of optimization that could be determined without undue experimentation. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the prior art of Tokunaga Yoichi et al to provide the treatment liquids at the desired flow rates as the controller and valves of as suggested by the prior art of Hinode et al to allow for control of the flow rate as desired. 

Regarding claim 11: See Figs. 1 and 7 of Hinode et al where the concentration in the silicon suspension liquid is higher from nozzle 6.

	Regarding claims 14-16:	See [0039] – [0042] Tokunaga Yoichi et al the position adjustment of the nozzles is recited. Also see where the prior art of Hinode et al teaches nozzles 5-7 are all capable of moving via their respective nozzle moving mechanisms 21, 24, and 18 and nozzle 30 is fixed.

Regarding claim 18: See the teachings of Hinode et al as discussed above. Furthermore, note that a lift mechanism is provided such that there are processing positions. Hinode et al teaches controller 40 see Fig. 2 and the specification [0027], [0072], [0075], [0077], [0079], [0081], [0083] – [0085], [0087], [0097]- [0099], [0101], [0103], [0105], [0107], [0108], [0121-[0123], and [0126] and claim 6 where the controller controls the heater, spin motor, valves, lift mechanism, and nozzle movement mechanisms.
Regarding the concentration of the various components of the process fluid these limitations are interpreted as a matter of an intended use as the apparatus resulting from the combined teachings of Tokunaga Yoichi et al and Hinode et al allow for the independent control of flow rates of the various fluids and thus the composition of each component. This resulting apparatus is structurally capable of providing a plethora of processing liquids to include the claimed phosphoric acid and/or phosphoric acid mixture and silicon base material see the Figures such as Figs.1 and 7 of Hinode et al teaches a silicon suspension liquid, phosphoric acid and aqueous solution.

	Regarding claim 21:	See Fig. 1 of Tokunaga Yoichi et al where nozzles 51 and 52 are provided and supported on position adjusting part 25 which acts as a support arm for the nozzles and a support shaft. Recall Tokunaga Yoichi et al fails to teach a third nozzle and fails to teach a separate arm and support shaft for each nozzle. See nozzles 5-7 and 30 of Hinode et al which are each individually supported. The motivation to modify the apparatus of Tokunaga Yoichi et al with the individual support and movement of the nozzles as suggested by Hinode et al is that it is an alternative to having the nozzles be supported and moved together as taught by Tokunaga Yoichi et al.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga Yoichi et al (TW 201834047A using the English Translation provided herewith and the drawings of WO 2018/110301, see the Bib data of TW patent states that the WO patent is another published version of the TW patent) in view of Hinode et al (US 2014/0090669), as applied to claims 6, 8-10, 14-16, 18, 20, and 21 and in further view of Shimai et al (US 2019/0198363).

	The combined teachings of Tokunaga Yoichi et al  and Hinode et al were discussed above.
The combined teachings of Tokunaga Yoichi et al  and Hinode et al fail to teach the temperature of the processing fluids are as claimed. Note the prior art of Hinode et al does teaches the temperature of one fluid not higher than 140 deg. C in [0053].
The prior art of Shimai et al teaches a substrate processing device. See the prior art of Shimai et al where the temperature of a fluid is recited as (recommended as 140 deg. C) higher than a room temperature see [0138]. The temperature of the treatment liquids are dispersed is a matter of optimization barring a showing of criticality. The temperature is often determined by such factors as the type of fluid dispersed, the desired temperature of the wafer or process result. Furthermore, the prior art of Shimai et al also provides a controller 3 to also control the overall process control see [0130]. Thus, it would have been obvious at the time of the claimed invention to modify the apparatus resulting from the combined teachings of Tokunaga Yoichi et al  and Hinode et al to provide the temperatures of the treatment liquids at preferred temperature of 130 deg. C as suggested by Shimai et al noting that the temperature of the treatment fluids is a matter of optimization that would have been determined without undue experimentation and barring a showing of criticality.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga Yoichi et al (TW 201834047A using the English Translation provided herewith and the drawings of WO 2018/110301, see the Bib data of TW patent states that the WO patent is another published version of the TW patent) in view of Hinode et al (US 2014/0090669), as applied to claims 6, 8-10, 14-16, 18, 20, and 21 and in further view of Kim et al (US 9,748, 118).
The teachings of Tokunaga Yoichi et al as modified by Hinode et al were discussed above.
The prior art of Tokunaga Yoichi et al fails to teach specifically a lamp. The prior art of Hinode et al teaches that heater 4 is a resistor or an electric heating wire see [0061]. Hinode et al fails to teach the heater includes a lamp specifically.
The prior art of Kim et al teaches a substrate treating apparatus with a (substrate heating unit 200 comprising an embedded heater 250 and pedestal (which is interpreted as a combination of chuck stage 210, quartz window 220 where pins 212, 224 are also provided)), a first nozzle 311, and a second nozzle (back nozzle part 240). According to the paragraph that joins columns 7 and 8 the heaters of Kim et al are IR lamps 252 see Fig. 4.
The motivation to modify the prior art of Tokunaga Yoichi et al as modified by Hinode et al with discreet heating members (lamps) that can heat the substrate by regions as desired rather than over the entire substrate as taught by Hinode et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Tokunaga Yoichi et al as modified by Hinode et al et al with the discreet heating members of Kim et al so that the substrate can be heated by regions allowing for the adjustment of the substrate temperatures in regions as suggested by Kim et al as an alternative to the type of heater used int the pedestal of Tokunaga Yoichi et al.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga Yoichi et al (TW 201834047A using the English Translation provided herewith and the drawings of WO 2018/110301, see the Bib data of TW patent states that the WO patent is another published version of the TW patent) in view of Hinode et al (US 2014/0090669), as applied to claims 6, 8-10, 14-16, 18, 20, and 21, and in further view of Kawashima Isamu (JP 2004-214449 using the Machine Generated English Translation).

The apparatus resulting from the combined teachings of Tokunaga Yoichi et al  and Hinode et al fails to teach a heater(s) with the supply lines of the process fluids. 
The prior art of Kawashima Isamu teaches temperature sensor 103  which is above pedestal 3 see Fig. 1 and the abstract. 
The prior art of Kawashima Isamu offers an additional temperature sensor that is located above pedestal. See Fig. 1 of Kawashima Isamu and heater 102 on line 13. The duplication of parts has been found to have been obvious per In re Harza 274 F.2d 669, 124 USPQ 378 (CCPA 1960 where the prior of Kawashima Isamu shows the advantage of provide a heater on the supply of the process fluid as a matter of enhanced process control by controlling the temperature of the process fluid. . Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus resulting from the combined teachings of Tokunaga Yoichi et al and Hinode et al with the enhanced process control suggested by the prior art of Kawashima Isamu to provide a heater on the process fluid lines. In the case of Hinode et al it is noted that a plurality of supply lines are provided and thus given the suggested advantage of providing temperature of the process fluid line of Kawashima Isasu to duplicate this teaching and use it for all the supply lines used in the apparatus of Tokunaga Yoichi et al  and Hinode et al providing temperature of the process fluid line of Kawashima Isasu.


Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga Yoichi et al (TW 201834047A using the English Translation provided herewith and the drawings of WO 2018/110301, see the Bib data of TW patent states that the WO patent is another published version of the TW patent) in view of Hinode et al (US 2014/0090669) and Kawashima Isamu (JP 2004-214449 using the Machine Generated English Translation), as applied to claim 22 and in further view of Suzuki et al (US 2018/0254199).
	The combined teachings of Tokunaga Yoichi et al, Hinode et al, and  Kawashima Isamu were discussed above. The apparatus resulting from these combined teachings fails to teach a fluid supply configuration with a common branch point as recited in claim 23 of the present invention or a spur branch point  and auxiliary liquid supply source as recited in claim 24 of the present invention.
	The prior art of Suzuki et al teaches a fluid supply configured featuring a common branch point as affiliated with nozzle 411A and a spur branch point 71A and auxiliary liquid supply source (etching liquid supply source 701 (70) see Fig. 4. The motivation to further modify the fluid supply of the apparatus resulting from the combined teachings of Hinode et al and Kawashima Isamu is that the configured resulting from the suggestions of Suzuki et al allow the composition of the process fluid to be adjusted along the surface of the wafer as desired see col. 12 liens 29- col 13 line 47 and thus the supply fluid configuration suggested by Suzuki et al offers more independent control of the supply of process fluids (offering valves 71a-71d along the surface of the wafer as desired. It would have been obvious for one of ordinary skill in the art at the time of claimed invention to further modify the fluid supply of the apparatus resulting from the combined teachings of Tokunaga Yoichi et al, Hinode et al, and  Kawashima Isamu with the configuration suggested by the prior art of Suzuki et al.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Staudegger et al (US 2018/0337069) teaches a system and method for detecting undesirable dynamic behavior of liquid dispensed onto a rotating substrate. The apparatus comprises a controller 90,  a pyrometer 50-1 (temperature sensor), spin chuck 10 (pedestal), heater embedded within the pedestal 40. See Fig. 1 where the temperature sensor is located above the pedestal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716